Name: Council Decision (EU) 2019/659 of 8 April 2019 on the conclusion, on behalf of the Union and of the Member States, of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  maritime and inland waterway transport;  Asia and Oceania
 Date Published: 2019-04-26

 26.4.2019 EN Official Journal of the European Union L 112/3 COUNCIL DECISION (EU) 2019/659 of 8 April 2019 on the conclusion, on behalf of the Union and of the Member States, of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with point (a) of Article 218(6) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part (2) (the Agreement) entered into force on 1 March 2008. (2) In accordance with Article 6(2) of the Act of Accession of Croatia, Croatia is to accede to the Agreement by way of a protocol between the Council and the People's Republic of China. (3) On 14 September 2012, the Commission was authorised by the Council to negotiate a Protocol amending the Agreement (the Protocol) in order to take account of the accession of Croatia to the Union. (4) In accordance with Decision (EU) 2019/658 (3), the Protocol was signed in Brussels on 21 December 2018. (5) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the Union and of the Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Union and of the Member States, the notification provided for in Article 3 of the Protocol (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) Consent given on 21 December 2018. (2) OJ L 46, 21.2.2008, p. 25. (3) Council Decision (EU) 2019/658 of 2 March 2015 on the signing, on behalf of the Union and of the Member States, of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part, to take account of the accession of the Republic of Croatia to the European Union (see page 2 of this Official Journal). (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.